Citation Nr: 1126694	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  08-04 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for C2-3 subluxation.

2.  Entitlement to an evaluation in excess of 10 percent for a thoracic strain.

3.  Entitlement to a compensable evaluation prior to May 17, 2008, and to an evaluation in excess of 10 percent from May 17, 2008, for left knee chondromalacia.

4.  Entitlement to a compensable evaluation prior to May 17, 2008, and to an evaluation in excess of 10 percent from May 17, 2008, for right knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1982 to August 1986 and from December 1989 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's C2-3 subluxation is characterized by forward flexion 0 to 45 degrees, extension 0 to 45 degrees, bilateral lateral flexion 0 to 45 degrees, bilateral lateral rotation 0 to 80 degrees, and pain on motion.

2.  The Veteran's thoracic strain is characterized by forward flexion 0 to 90 degrees, extension 0 to 30 degrees, bilateral lateral flexion 0 to 30 degrees, bilateral lateral rotation 0 to 30 degrees, and increased pain on repetitive motion.

3.  Prior to May 17, 2008, the Veteran's left knee chondromalacia was characterized by a range of motion of 0 to 140 degrees without pain.

4.  From May 17, 2008, the Veteran's left knee chondromalacia has been characterized by a range of motion of 0 to 120 degrees with pain and pain with pressure on the patellofemoral region.

5.  Prior to May 17, 2008, the Veteran's right knee chondromalacia was characterized by a range of motion of 0 to 140 degrees without pain.

6.  From May 17, 2008, the Veteran's right knee chondromalacia has been characterized by a range of motion of 0 to 120 degrees and pain with pressure on the patellofemoral region.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for C2-3 subluxation have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2010).

2.  The criteria for an evaluation in excess of 10 percent for a thoracic strain have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5237 (2010).

3.  Prior to May 17, 2008, the criteria for a compensable evaluation for left knee chondromalacia were not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5099-5014 (2010).

4.  From May 17, 2008, the criteria for an evaluation in excess of 10 percent for left knee chondromalacia have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5099-5014.

5.  Prior to May 17, 2008, the criteria for a compensable evaluation for right knee chondromalacia were not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5099-5014.

6.  From May 17, 2008, the criteria for an evaluation in excess of 10 percent for right knee chondromalacia have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5099-5014.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In July 2005 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the September 2006 rating decision, January 2008 SOC, and August 2008 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in a March 2006 letter which VA sent to the Veteran.

The Board finds that the VA examinations that the Veteran had for his C2-3 subluxation, thoracic strain, and left and right knee chondromalacia were sufficient because the examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A.  Increased Evaluation for C2-3 Subluxation

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2010). 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2010).

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  Therefore, in the present case a higher evaluation cannot be assigned for C2-3 subluxation under Diagnostic Codes 5003 or 5010 since the Veteran already has a 10 percent evaluation.  See id.

Private chiropractic treatment records indicate that the Veteran began treatment in February 2005.  The Veteran had a VA examination for his cervical spine in May 2006 at which he reported having periodic pain that he rated as a 4 to 5 out of 10 in intensity.  He received treatment from a chiropractor and occasionally used a nonsteroidal anti-inflammatory agent.  There were no flare-ups and no functional impairment.  On examination range of motion was forward flexion 0 to 44 degrees, extension 0 to 42 degrees, left lateral flexion 0 to 42 degrees, right lateral flexion 0 to 42 degrees, left lateral rotation 0 to 80 degrees, and right lateral rotation 0 to 78 degrees.  The Veteran could perform 5 to 6 repetitive motions without a reduced range of motion, although he complained of muscle stiffness.  The examiner wrote that there was no musculature abnormality and no evidence of ankylosis.  A neurological examination was normal.  X-rays showed slight rotary scoliosis and a moderate compression fracture of C6 and C5.  The examiner diagnosed the Veteran with osteoarthritis of the cervical spine.

The Veteran wrote in his August 2007 Notice of Disagreement (NOD) that he had been able to maintain good range of motion through regular exercise and stretching.  Without that and chiropractic treatment the neck significantly interfered with normal daily activities and caused significant pain and discomfort.  The Veteran frequently had to curtail activities and could no longer play sports.  Furthermore, he was susceptible to frequent neck strains and muscle pulls.  The Veteran had difficulty sleeping due to his neck.

A September 2007 MRI from private treatment showed asymmetric annular bulging with left neural foraminal stenosis at C5-6 and annular bulging, possibly with a subtle concentric annular tear, at C6-7.

The Veteran had another VA examination in May 2008 at which he reported that the pain from his neck radiated to the upper shoulders and scapular region, extending into the mid and low back.  The pain was constant.  The Veteran used heat and cold compresses, had chiropractic treatment once a month, took 20 ibuprofen tablets a month for pain relief, and performed exercises at home for his neck and back.  There were flare-ups 10 to 15 times a years that lasted between 1 and 7 days.  The examiner noted that the level of symptomatology was severe but not severe enough to cause the Veteran to miss any days from work.  Precipitating events included quick movement, sneezing, lifting more than 10 pounds, and alleviating factors were avoidance of these activities and medication.

On examination, range of motion was forward flexion 0 to 45 degrees, extension 0 to 45 degrees, bilateral lateral flexion 0 to 45 degrees, and bilateral lateral rotation 0 to 80 degrees.  There were minimal complaints of pain discomfort throughout the entire arc of motion.  The symptomatology increased with repetitive activity but there was no change in functional capacity or range of motion.  Palpable tenderness, muscle spasm, and guarding were minimal, and the Veteran had no postural abnormalities, fixed deformities, or torticollis.  X-rays showed mild degenerative changes with no acute finding.  The Veteran was diagnosed with degenerative disc disease of the cervical spine at multiple levels.  There was no apparent additional functional impairment or loss of range of motion following repetitive use.

Based upon the evidence of record, the Veteran does not qualify for a 20 percent evaluation.  Forward flexion of the cervical spine is not limited to 30 degrees.  At the May 2006 VA examination forward flexion was to 44 degrees, and at the May 2008 examination it was to 45 degrees.  Furthermore, the combined range of motion of the cervical spine has been greater than 170 degrees.  At the May 2006 VA examination it was 328 degrees, and at the May 2008 examination it was 340 degrees.  Furthermore, gait has been normal and there has not been scoliosis, reversed lordosis or abnormal kyphosis.  See 38 C.F.R. § 4.71a.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 Vet. App. 202 (1995), we are required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain alone.  The Board recognizes the limitations that the Veteran has as a result of his service-connected C2-3 subluxation, but the current disability evaluations contemplate these limitations.  It is noted that at the May 2006 VA examination the Veteran was able to perform 5 to 6 repetitive ranges of motion with complaints of muscle stiffness but no reduction in motion.  At the May 2008 examination, the discomfort increased with repetition but there was no change in functional capacity or loss of range of motion.  Therefore, an evaluation in excess of 10 percent is not justified.

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected C2-3 subluxation, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Accordingly, the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for C2-3 subluxation.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


B.  Increased Evaluation for a Thoracic Strain

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2010). 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2010).

Private chiropractic treatment records indicate that the Veteran began treatment in February 2005.  A January 2006 MRI of the lumbar spine from private treatment showed degenerative changes at L4-5 and L5-S1 without disc bulging or protrusion.  There was no nerve root compression.

At the May 2006 VA examination, the Veteran said that he had on-and-off sharp pain that was treated by a chiropractor and occasionally taking Naproxen.  The intensity was 3 to 4 of 10, and he had no flare-ups, had normal gait, and did not use assistive devices.  The examiner wrote that the Veteran did not have any functional impairment.  Range of motion was forward flexion 0 to 90 degrees, extension 0 to 28 degrees, left lateral flexion 0 to 30 degrees, right lateral flexion 0 to 30 degrees, left lateral rotation 0 to 28 degrees, and right lateral rotation 0 to 28 degrees.  Posture was normal, and there was no fixed deformity or ankylosis.  A neurological examination was normal, and there was no evidence of intervertebral syndrome or nerve entrapment.  The examiner diagnosed the Veteran with moderate degenerative changes of the thoracic spine. 

A September 2007 MRI from private treatment showed desiccation and bulging at L4-5 and L5-S1.  A subtle annular tear was suspected at L4-5, and there was no evidence of spinal canal or foraminal stenosis.

At the May 2008 VA examination the Veteran reported having constant pain in his back.  He denied any trauma outside of the injury from military service.  Activities of daily living had not been affected but recreational activities had been.  The Veteran no longer ran, jumped, or played contact sports.  Tennis, bowling, and golf were increasingly causing him pain.  Sitting for more than three to four hours and walking up and down stairs caused discomfort in his low back.  The Veteran was able to toe and heel walk and complete a full squat, although he complained of soreness in his spine and knees when doing so.

On examination range of motion of the thoracolumbar spine was forward flexion 0 to 90 degrees, extension 0 to 30 degrees, bilateral lateral flexion 0 to 30 degrees, and bilateral lateral rotation 0 to 30 degrees.  The Veteran indicated that he had minimal pain during the motion, but escalation of discomfort was noted with repetitive movement.  Palpable tenderness, muscle spasm, and guarding were very minimal during the examination.  After repetitive usage there was no change in the spinal contour or gait pattern.  There was no significant abnormality of posture and no fixed deformities of the thoracolumbar spine.  In addition, there were no significant signs of radiculitis or radiculopathy.  X-rays showed a normal thoracic spine.  The Veteran was diagnosed with degenerative disc disease of the lumbosacral spine at multiple levels.  There was no apparent additional functional impairment or loss of range of motion following repetitive use.

A higher evaluation cannot be awarded under Diagnostic Codes 5003 and 5010 for a thoracic strain because the Veteran already has a 10 percent evaluation.  See 38 C.F.R. § 4.71a.

Reviewing the evidence of record, the Veteran does not qualify for a 20 percent evaluation for a thoracic strain.  Forward flexion of the thoracolumbar spine is not limited to 60 degrees.  At the May 2006 and May 2008 VA examinations, forward flexion was to 90 degrees.  Furthermore, the combined range of motion of the cervical spine has been greater than 120 degrees.  At the May 2006 VA examination it was 234 degrees, and at the May 2008 examination it was 240 degrees.  Furthermore, gait has been normal and there has not been scoliosis, reversed lordosis or abnormal kyphosis.  See 38 C.F.R. § 4.71a.

The Board recognizes the limitations that the Veteran has as a result of his service-connected thoracic strain, but the current disability evaluations contemplate these limitations.  It is noted that at the May 2008 VA examination the Veteran had an escalation of discomfort with repetitive motion.  However, palpable tenderness, muscle spasm, and guarding were described by the examiner as minimal.  After repetitive usage there was no change in spinal contour or gait.  Therefore, an evaluation in excess of 10 percent is not justified under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, supra.

As above, in view of the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer, supra.  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun, supra.  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected thoracic strain, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Accordingly, the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for a thoracic strain.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

C.  Increased Evaluations for Chondromalacia of the Knees

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 
Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic. 

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (DC 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.

The Veteran underwent a VA examination for his knees in June 2006, at which he reported having had physical therapy in the past for his knees and having been prescribed bilateral knee braces eight years before.  At the examination his present complaint regarding the knees was constant, aching pain involving the anterior aspect that varied from 2 to 9 of 10 in intensity.  There was occasional swelling, and the pain was aggravated with frequent climbing of stairs.  The knees frequently popped and he wore the braces about once a month.  He denied knee locking, instability, or giving way.  He had not had any surgery or injection for the knees, and he was able to perform all activities of daily living.

On examination the Veteran walked with a brisk, normal gait without use of an assistive device or braces.  He could walk on his heels and toes and he performed a normal squatting maneuver and duck walked in a squatted position without evidence of difficulty.  The examiner wrote that the knees were normal on examination and there was a normal, pain free range of motion of 0 to 140 degrees.  There was no tenderness or interarticular swelling involving the knees, the kneecaps were well aligned, and there were no complaints of pain when the knee caps were manipulated against the femurs.  Ligaments were intact to varus and valgus stress and there were normal drawer signs and negative McMurray's and Lachman's. 
X-rays of the knees were normal, and there was no additional functional impairment following repetitive use of the knees.  The diagnosis was that the knees were normal.  

The Veteran wrote in his August 2007 NOD that he had to significantly alter his daily activities due to his knees.  He had significant knee pain, with the right worse than the left.  On a recent occasion an hour of walking around at a moderate to slow pace caused so much pain that he had been unable to continue, and the pain did not subside until the next day.

At the May 17, 2008, VA examination the Veteran reported that the symptoms related to his knees were bilateral knee pain and stiffness, lack of endurance, and easy fatigability with repetitive use.  He took ibuprofen and chondroitin.  The condition was constant, but it waxed and waned in intensity.  The symptomatology was escalated by prolonged standing, running, jumping, walking, increased load-bearing with repetitive squatting, stair climbing, bicycling, and walking over uneven terrain.  Avoiding these activities alleviated the symptomatology.  The Veteran's recreational activities had been curtailed due to his knees.

On examination there was no soft tissue effusion or erythema, and there was no swelling in the knee joints.  On flexing and extending the knee, crepitus could be heard over the patellofemoral region and applying pressure on this area caused pain.  Range of motion was 0 to 120 degrees bilaterally.  It was noted that this was full extension.  Repetitive flexion and extension caused no apparent additional functional impairment.  The Veteran complained of more pain and discomfort in the left knee, and there was pain towards the end-arc of movement.  There was no guarding during the examination or unusual shoe wear.  Ankylosis of the knees was not present and there were no constitutional signs of inflammatory arthritis.  Medial and lateral stressing of the knee in 30 and 0 degrees of flexion caused no excessive looseness or laxity of the capsule or collateral ligaments.  McMurray's test was negative and the knee joints were stable bilaterally.  X-rays showed no significant radiographic findings.  The examiner diagnosed the Veteran with bilateral chondromalacia of the patella.

Th evidence of record does not show ankylosis of either of the Veteran's knees before or after May 17, 2008, and therefore he cannot qualify for increased evaluations based on Diagnostic Code 5256.  See 38 C.F.R. § 4.71a.  Furthermore, the record does not show that the Veteran has had dislocated semilunar cartilage or impairment of the tibia and fibula in either lower extremity.  Therefore, he does not meet the criteria for increased evaluations under DCs 5259 or 5262. 

In addition, prior to May 17, 2008, the Veteran is not entitled to a compensable evaluation for chondromalacia of the left and right knees.  The May 2006 VA examination did not show instability; the drawer signs, McMurray's and Lachman's were negative.  Therefore he could not qualify for a compensable evaluation under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a.  Furthermore, flexion was not limited to 45 degrees and extension was not limited to 10 degrees in either knee.  Therefore, the Veteran could not qualify for compensable evaluations under Diagnostic Codes 5260 and 5261. 

At the May 17, 2008, VA examination there was no excessive looseness of laxity of the knees with Lachman's, pivot shift, and anterior and posterior drawer testing.  Therefore, the Veteran does not meet the criteria for a 20 percent evaluation for having moderate recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, DC 5257.  Furthermore, flexion was not limited to 30 degrees and extension was not limited to 15 degrees in either knee.  Therefore, he does not qualify for evaluations in excess of 10 percent under DCs 5260 and 5261. 

The Board recognizes the limitations that the Veteran has as a result of his service-connected chondromalacia of the left and right knees, but the current disability evaluations contemplate these limitations.  It is noted that at the June 2006 VA examination there was no evidence on examination of pain, swelling, or excess fatigability.  We note that the Veteran's statement in his August 2007 NOD shows that his knees were not always asymptomatic, but there was no functional loss supported by any pathology prior to May 17, 2008.  See Johnston, supra.  Therefore, a compensable evaluation is not justified under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, supra, prior to May 17, 2008.  As for the period on and after May 17, 2008, the May 2008 VA examiner wrote that repetitive flexion and extension of the knees caused no apparent additional functional impairment following repetitive use.  Therefore, an evaluation in excess of 10 percent is not justified under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, supra, from May 17, 2008.  

As to the Veteran's complaints associated with employment, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer, supra.  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun, supra.  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Accordingly, the preponderance of the evidence is against the claim for compensable evaluations for left and right chondromalacia prior to May 17, 2008, and in excess of 10 percent from May 17, 2008.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Entitlement to an evaluation in excess of 10 percent for C2-3 subluxation is denied.

Entitlement to an evaluation in excess of 10 percent for a thoracic strain is denied.

Entitlement to a compensable evaluation for chondromalacia of the left knee prior to May 17, 2008, is denied.

Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee from May 17, 2008, is denied.

Entitlement to a compensable evaluation for chondromalacia of the right knee prior to May 17, 2008, is denied.

Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee from May 17, 2008, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


